Citation Nr: 1139901	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to special monthly pension for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1969 to April 1970 with additional active duty for training and inactive duty training in the New York National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2008 and May 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2009 substantive appeal, the Veteran requested a hearing before the Board.  He withdrew the request in writing in March 2009.   


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine with stenosis and radiculopathy first manifested after active service and is not related to any aspect of service including lumbar muscle strain on inactive duty training in April 1987.

2.  The Veteran was born in September 1947 and has not reached the age of 65. 

3.  The Veteran is not blind or have uncorrectable vision; he is not a patient in a nursing home, and does not have a single disability rated as 100 percent disabling. 

4.  The Veteran does not have a factual need for aid and attendance at any time during the period covered by this appeal.  

5.  The Veteran was not substantially confined to his home at any time during the period covered by this appeal.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).  

2.  The criteria for special monthly pension for aid and attendance and housebound status have not been met.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.351, 3.352 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In June 2008, the RO provided notice of the criteria for a special monthly pension and VA's and the Veteran's respective responsibilities to obtain relevant evidence.   In February 2010, the RO provided notice of the criteria for service connection for a low back disorder including the assignment of a rating and effective date and the respective responsibilities to obtain relevant evidence.  The Board concludes that the notice requirements have been satisfied.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served on active duty aboard several U.S. Navy surface ships and as a vehicle driver in the New York National Guard.  He contends that his low back disorder was caused by a lifting injury sustained on inactive duty for training in April 1987.  He contends that his non-service connected pension should be increased because of the severity of his disabilities. 

Low Back Disorder

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Active military, naval, or air service includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

Service treatment records for the Veteran's active duty in the U.S. Navy are silent for an injuries, symptoms, diagnoses, or treatment for a low back disorder.  

While on inactive duty for training in April 1987, the Veteran was taken by ambulance to a base clinic late in the first evening of training after attempting to move a pallet in the bed of a truck.  The Veteran reported that he was bending under the truck's low bed cover to move the pallet, felt something pull in his back, and had difficulty straightening up.  An emergency room examiner noted tenderness along the lumbar spine but intact reflexes and sensation.  X-rays showed no fractures but did show sacralization at L5, Schmorl's node deformities at several levels, a reduction of disc space at L5, and a spur at S1.  Sacralization is the anomalous fusion of the fifth lumbar vertebra to the first segment of the sacrum.  Schmorl's nodules are a prolapsed of a nucleus pulposus into an adjoining vertebra.    Dorland's Illustrated Medical Dictionary, 1144, 1478 (28th ed. 1994).  The examiner diagnosed mechanical back pain.  The Veteran remained in the hospital one full day, was prescribed rest and medication for pain, and returned to full duty.  After medical review, a National Guard physician concluded that the Veteran sustained low back strain while lifting that was in the line of duty.  National Guard personnel records showed that the Veteran performed 23 days of active duty for training and additional inactive duty training for the remainder of the fiscal year 1987.    

In September 2006, a VA chiropractor noted the Veteran's report of low back pain for the previous 15 years with no treatment until he injured his back in a workplace lifting accident in 2003.  The Veteran reported another acute exacerbation three weeks prior to the examination.  He further reported that he was able to sit for several hours but walk less than one mile and stand less than 15 minutes. On examination, the chiropractor noted limitations in the range of motion of the lumbar spine in all directions with pain on motion.  The chiropractor did not obtain new X-rays but noted the Veteran's report that recent X-rays ordered by his private primary primary care physician were "negative."  The chiropractor diagnosed an acute exacerbation of chronic mechanical low back pain.  

Records of care by a private orthopedic physician from August 2007 to July 2007 have been obtained.  In August 2007, the physician noted limitation of lumbar spine motion with pain on motion but with no posture deformities or muscle spasms or atrophy.  After review of a recent magnetic resonance imaging study, the physician diagnosed multilevel lumbar stenosis, degenerative disc disease, and bilateral sciatica and claudication.  Physical and chiropractic therapy had not been successful to that point, and the Veteran underwent lumbar surgery in October 2007.  One month later, the Veteran reported little back pain and was able to perform pushups.  However, the Veteran later developed significant bilateral forminal encroachment at two levels and underwent a second surgical procedure in October 2008.  After an initial relief of back pain, by April 2009 the pain had returned and further surgery was not advised.  At no time during the course of treatment did the physician address any previous back injuries or provide an opinion on the origin of the lumbar spine disease.   

In August 2007, a VA physician's assistant (PA) performed an examination to determine the need for aid and attendance that included an examination of the lumbar spine.  The PA noted the Veteran's report that he could walk up to one mile unassisted but experienced weekly falls because his legs "gave out."  The PA noted limitation in range of motion of the lumbar spine with pain radiating to the lower legs.  X-rays of the thoracic spine were normal except for a questionable scoliotic curve to the right. 

In September 2009, the Social Security Administration (SSA) granted disability benefits for mental health reasons.  In a July 1989 examination for the SSA determination, a psychiatrist noted the Veteran's report of being unemployed since 1985 because of his apprehension of experiencing a cerebrovascular accident caused by stress.  There was no mention of a chronic back disability in any SSA record development.  In a December 1989 VA examination, the Veteran did not report any low back symptoms, and the examiner noted no musculoskeletal abnormalities.  

The Veteran continued to receive VA outpatient treatment.  In May 2010, a VA orthopedic surgeon recommended continued physical therapy but made no comments on the origin of the lumbar spine disability.  The Veteran underwent a program of aquatic physical therapy from May to December 2010.

In March 2011, a VA physician's assistant (PA) noted a review of the claims file including the surgery in 2007 and 2008 and the Veteran's report that his back first began to bother him in 2006 or 2007.  He reported that he injured his back in service but did not realize it until 2006.  The Veteran reported that his symptoms had become more severe to include bladder incontinence and radiating pain to the lower extremities.  The Veteran reported that he was able to walk up to one mile.  On examination, the PA noted a widened gait and limitation in range of motion in all directions.  The PA referred to the magnetic resonance image study in July 2007 and diagnosed degenerative disc disease of the lumbar spine with stenosis and radiculopathy. 

The PA accurately summarized the circumstances, diagnosis, and treatment related to the pallet moving accident on inactive duty for training in 1987, noting that the Veteran returned to duty after two days.  The PA also noted the treatment by the private orthopedic physician starting in 2007 with no mention of any injuries.  The PA concluded that it was unlikely that mild back strain which resolved after two days in 1987 was the cause of the current severe stenosis and degenerative disc disease of the lumbar spine that did not produce symptoms until 2006.  

The Board concludes that service connection for degenerative disc disease of the lumbar spine with stenosis and radiculopathy is not warranted because the weight of competent and credible evidence is that the disease first manifested after active service and is not related to any aspect of service including the lumbar muscle strain on inactive duty training in April 1987.

The Veteran is competent to report his observed symptoms of back pain and functional limitations and his reports are credible as they are consistent with the treatment records and accepted by the clinical examiners.  Notably, the Veteran denied a continuity of back pain from 1987 to 2006 as he reported that he injured his back in service but did not realize it until 2006.  However, the Veteran is not competent to provide an opinion on the relationship of his current disorder to events in service.  As a layperson, the Veteran does not possess the necessary knowledge of medical principles, and his assertions, standing alone, are not probative as to the etiology of his current spinal symptoms.   See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Veteran is competent to report his spinal symptoms, and a current diagnosis is not in dispute, so Jandreau does not apply.  

The Board places greatest probative weight on the examination and diagnosis of the military examiner and medical review officer in 1987 and on the diagnosis and opinion provided by the VA PA in 2011.  The military examiner and review officers were aware of the circumstances of the lifting incident, conducted a personal examination, and reviewed the concurrent imaging study.  Although some spinal deficits were shown on the X-ray, none were found to be a consequence of lifting, and the examiner and review officer diagnosed mechanical muscle strain.  Moreover, the Veteran returned to full duty for the remainder of the fiscal year.  The next report of symptoms by the Veteran and record of treatment was in 2006, nearly twenty years later when the Veteran reported a 15 year history of back pain, exacerbated by a workplace injury in 2003.  The PA in 2011 reviewed this entire history and concluded that the spinal disease was not related to the event on inactive duty training because the diagnosis was a muscle strain that resolved with treatment in two days with no recurrence for many years.  There are no competent contrary medical opinions of record.  

The weight of the credible and probative evidence demonstrates that the Veteran's current lumbar degenerative disc disease with stenosis and radiculopathy first manifested many years after active and inactive duty for training is not related to any aspect of either service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Pension

A pension is payable to veterans of a period of war because of non-service-connected disability or age.  The basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.274.

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521 (d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 
5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly pension under 38 U.S.C.A. § 1521(e) is generally warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of disability or disabilities.  This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

A veteran is entitled to special monthly pension based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered permanently housebound as defined under 38 U.S.C.A. § 1502(c).  38 U.S.C.A. § 1513; Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).   In this respect, for housebound benefits, the requirement under section 1521(e) that the veteran have a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.

Service personnel records showed that the Veteran had greater than 90 days service during a period of war.  In February 1990, the RO granted a nonservice-connected pension based on medical evidence of a personality disorder that was 70 percent disabling but precluded substantially gainful employment.  

The RO received the Veteran's petition for an increased pension in June 2008.  The Veteran reported that his symptoms had become more severe but did not described indicate the nature of the increased severity, limitations of his activities, or need for assistance in accomplishing the daily activities of living.  

The Veteran has the following service connected disabilities: posttraumatic stress disorder rated as 30 percent disabling.  The Veteran has the following nonservice-connected disabilities rated for pension purposes: inadequate personality (70 percent); low back pain (20 percent), degenerative changes of the cervical spine (10 percent), hypertension (10 percent), gastroesophageal reflux disorder (GERD) (10 percent); fibromyalgia and allergic rhinitis (noncompensable).  The total combined rating for pension purposes is 90 percent.  

The Veteran was born in September 1947 and has not reached the age of 65.  He does not have a single permanent disability rated as 100 percent disabling.  

In July 2008, the RO received undated Medical Statements for Consideration of Aid and Attendance from two private physicians.  One physician noted that she treated the Veteran for hypertension, allergic rhinitis, spinal disorders, GERD, and residuals in the upper extremities from a cerebrovascular accident (CVA).  The physician noted that the Veteran was not blind but wore corrective lenses.  The Veteran was not confined to bed, did not require assistance in bathing, feeding, or hygiene needs, and did not require nursing home care.  The Veteran was able to walk unaided and could leave home and travel but experienced some dizziness and a shuffling gait.  The Veteran's orthopedic physician noted that he treated the Veteran for cervical and lumbar spine disease.  He noted that the Veteran could not walk without assistance and that it was unknown whether the Veteran could leave home or travel.  These comments are inconsistent with the clinical notes of his care from August 2007 to April 2009 discussed in the section on the lumbar spine disability above.  

In August 2007, a VA PA noted the Veteran's report of an ability to walk up to one mile without assistance.  The Veteran was not blind and could perform all daily activities including household chores.  He was able to travel alone outside the home but did not do so when the weather was damp causing joint discomfort.  The Veteran did report weekly falls because his legs "gave out" and the PA noted mild to moderate upper extremity weakness that was a residual of a previous CVA.  The PA noted that the Veteran may require temporary assistance immediately following spinal surgery scheduled in October 2008.  

As noted above, clinical records of the private orthopedic surgeon are silent for any 
comments regarding a need for aid and attendance or inability to leave the home.  The surgeon's report of a lumbar laminectomy in October 2008 showed that the procedure was successful with no complications.  In a follow-up examination in December 2008, the surgeon noted that the Veteran had no back pain or bilateral sciatic symptoms.  Although these symptoms ultimately returned, subsequent records remained silent for any requirement for assistance or confinement to the home.  

In March 2010, a VA social worker performed a social survey interview and noted that the Veteran lived alone, was not working, but was able to travel outside the home and volunteer at church activities including driving church members to appointments.  The Veteran reported that he was not accepted for a day treatment center program because he functioned at too high a level.  In April 2010, a VA psychologist evaluated the Veteran's mental health status and diagnosed PTSD of moderate severity.  However, none of the symptoms noted in the examination suggested that the Veteran required assistance in performing the activities of daily living or confined him to his home.  The Veteran continued to live alone, to volunteer in church activities, and to drive others to their appointments. 

The Board concludes that special monthly pension for aid and attendance or housebound status is not warranted at any time during the period covered by this appeal.  The Veteran has no vision deficits other than the need for corrective lenses and is able to operate a motor vehicle.  He is not a patient in a nursing home because of mental or physical incapacity.  The Veteran has not described any loss of function that warrants a factual need for aid and attendance.  Clinicians have evaluated his mental and physical disabilities and note that he lives alone and that he is able to perform his own household chores and all activities of daily living.  He is able to travel alone, walk up to one mile, engage in church activities, and drive others to their appointments.  The Board concludes that one report from the private orthopedic physician in 2007 that indicated the Veteran needed assistance in walking is not credible as it is inconsistent with his clinical notes during the same period of time and inconsistent with other examiners who observed the Veteran during that same period of time.  Although the Veteran did undergo lumbar laminectomies in 2007 and 2008 and may have had some temporary need for post-operative assistance, there is no lay or medical evidence of the nature of that assistance or extent of convalescence to substantiate a status of helplessness or confinement to the home required for special monthly compensation for even a limited period of recovery.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a low back disorder is denied. 

A special monthly pension for aid and attendance or housebound status is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


